        Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 1 of 29 PageID #: 1

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
                                                                                                                          E±L
                                                                                                                    U. S. DISTRICT COURT
                                        United States District Court                                             EASTERN DISTRICT OF TEXAS

                                                                             for the
                                                             Eastern District of Texas                                     JAN - / 2019
                          BILLY ALFARO                                          )
                                                                                )                               BY
                                                                                )                               DEPUTY.
                               Petitioner                                       )
                                   v.
                                                                                )             l
                                                                                ) Case No.

                WARDEN, FCI Beaumont Low
                                                                                )                  (Supplied by Clerk of Court)
                                                                                )
                                                                                )
                          Respondent                                            )
(name of warden or authorized person having c stody ofpetitioner)


                          PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
                                                                Personal Information

1.        (a) Your full name: Billy Alfaro
          (b) Other names you have used: N/A
2.        Place of confinement:
          (a) Name of in titution: FCI Beaumont Low
          (b) Address: P.O. Box 26020
                                    Beaumont, TX 77720
          (c) Your identification number: Reg. No. 57392-112
3.        Are you currently being held on orders by:
             Federal authorities                State authorities               Other - explain:


4. Are you currently:
             A pretrial detainee (waiting for trial on criminal charges)
          S erving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
             If you are currently serving a sentence, provide:
                     (a) Name and location of court that sentenced you: Central District of California (Western Division)


                     (b) Docket number of criminal case: 2:09-cr-01290-R-1
                     (c) Date of sentencing: 06/14/2010
             Being held on an immigration charge
             Other (explain)




                                                                                                                                  Page 2 of 10
        Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 2 of 29 PageID #: 2

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241


                                                   Decision or Action You Are Challengin

5. What are you challenging in this petition:
             How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
             revocation or calculation of good time credits)
             Pretrial detention
             Immigration detention
             Detainer
             The validity of your conviction or sentence as imposed (for exa ple, sentence beyond the statutory
             maximum or improperly calculated under the sentencing guidelines)
             Disciplinary proceedings
          S Other (explain)'.

             Sentencing Enhancement


6. Provide more information about the decision or action you are challenging:
          (a) Name and location of the agency or court: Central District of California (Western Division)


          (b) Docket number, case number, or opinion number: 2:09-cr-01290-R-1
          (c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed)'.
          Distribution Enhancement




          (d) Date of the decision or action: 06/15/2010


                                            Your Earlier Challenges of the Decision or Action

7. First appeal
          Did you appeal the decision, file a grievance, or seek an administrative remedy?
          SfVes ONo
          (a) If Yes, provide:
                     (1) Name of the authority, agency, or court: United States Court of Appeals for the Ninth Circuit


                     (2) Date of filing: 06/17/2010
                     (3) Docket number, case number, or opinion number: No. 10-50286
                     (4) Result: Affirmed
                     (5) Date of result: 08/05/2011
                     (6) Issues raised: Alfaro contends that:
                     (1) the district court failed to give an adequate explanation for the sentence it imposed and thereby
                         committed procedural error; and
                     (2) his sentence is substantively unreasonable because some of the 18 U.S.C. § 3553(a) factors,



                                                                                                                        Page 3 of 10
        Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 3 of 29 PageID #: 3

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241


                         particularly his history and characteristics, allegedly counseled toward leniency in sentencing.




          (b) If you answered No, explain why you did not appeal: N/A



8. Second appeal
          After the first appeal, did you file a second appeal to a higher authority, agency, or court?
             Yes fflfko
          (a) If Yes, provide:
                     (1) Name of the authority, agency, or court: N/A


                     (2) Date of filing:
                     (3) Docket number, case number, or opinion number:
                     (4) Result:
                     (5) Date of result:
                     (6) Issues raised:




          (b) If you answered No,” explain why you did not file a second appeal: N/A




9. Third appeal
          After the second appeal, did you file a third appeal to a higher authority, agency, or court?
             Yes sfNo
           (a) If Yes, provide:
                     (1) Name of the authority, agency, or court: N/A


                     (2) Date of filing:
                     (3) Docket number, case number, or opinion number:
                     (4) Result:
                     (5) Date of result:
                     (6) Issues raised:




                                                                                                                        Page 4 of 10
        Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 4 of 29 PageID #: 4

AO 242 (12/11) Petition for a Writ ofHabeas Corpus Under 28 U.S.C. §2241




          (b) If you answered No, explain why you did not file a third appeal: N/A



10. Motion under 28 U.S.C. § 2255

          In this petition, are you challenging the validity of your conviction or sentence as imposed?
          1?fYes GNo
          If Yes,” answer the following:
          (a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
                    IlfYes GNo
                    If Yes, provide:
                    (1) Name of court: Central District of California (Western Division)
                    (2) Case number: 2:2012-cv-07522
                    (3) Date of filing: 08/31/2012
                    (4)                  Result:                           Dismissed
                    (5) Date of result: 02/08/2013
                    (6) Issues raised: Alfaro argued that Judge was not provided all medical and psychological reports for
                    review prior to sentencing.




          (b) Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
                     seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
                     sentence?
                    G Yes s no
                     If Yes, provide:
                     (1) Name of court:
                     (2) Case number:
                     (3) Date of filing:
                     (4) Result:
                     (5)                    Date                           of     result:
                     (6)                    Issues                            raised:




                                                                                                                     Page 5 of 10
        Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 5 of 29 PageID #: 5

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241




          (c) Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
                     conviction or sentence: Alfaro asserts that the increase in the calculation of his sentencing range
                     based on the distribution enhancement, resulted in a longer sentence. If so, this could be deemed a
                     miscarriage of justice. The Petition thus facially satisfies the conditions to be considered in a § 2241
                     proceeding under the savings clause of § 2255(e).




11. Appeals of immigr tion proceedin s
          Does this case concern immigration proceedings?
             Yes                    No
                     If Yes, provide:
          (a) Date you were taken into immigration custody:
          (b) Date of the removal or reinstatement order:
          (c) Did you file an appeal with the Board of Immigration Appeals?
                        Yes                       No
                     If Yes, provide:
                     (1) Date of filing:
                     (2) Case number:
                     (3) Result:
                     (4) Date of result:
                     (5) Issues raised:




           (d) Did you appeal the decision to the United States Court of Appeals?
                        Yes                       No
                     If Yes, provide:
                     (1) Name of court:
                     (2) Date of filing:
                     (3) Case number:


                                                                                                                          Page 6 of 10
        Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 6 of 29 PageID #: 6

A0 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. §2241


                     (4) Result:
                     (5) Date of result:
                     (6) Issues raised:




12. Other appeals
          Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
          raised in this petition?
             Yes s no
          If Yes, provide:
          (a) Kind of petition, motion, or application: N/A
          (b) Name of the authority, agency, or court:


          (c) Date of filing:
          (d) Docket number, case number, or opinion number:
          (e) Result:
          (f) Date of result:
          (g) Issues raised:




                                                Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
          laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
          facts supporting each ground.


        GROUND ONE: Alfaro is actually innocent of USSG § 2G2.2(b)(3)(F) enhancement, requiring that his sentence
          be reversed and vacated.




                                                                                                                    Page 7 of 10
        Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 7 of 29 PageID #: 7

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241


          (a) Supporting facts (Be brief. Do not cite cases or law.)'.
          Alfaro is actually innocent of USSG § 2G2.2(b)(3)(F) enhancement, requiring that his sentence be reversed and
          vacated.




          See Memorandum of Law in Support.


          (b) Did you present Ground One in all appeals that were available to you?
             Yes SfNo


        GROUND TWO: N/A




          (a) Supporting facts (Be brief. Do not cite cases or law.)'.




           (b) Did you present Ground Two in all appeals that were available to you?
             Yes ONo


      GROUND THREE: N/A




           (a) Supporting facts (Be brief. Do not cite ca s or law.)'.




           (b) Did you present Ground Three in all appeals that were available to you?
             Yes ONo


                                                                                                                Page 8 of 10
        Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 8 of 29 PageID #: 8

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241


        GROUND FOUR: N/A




          (a) Supporting facts (Be brief. Do not cite cases or law.)'.




          (b) Did you present Ground Four in all appeals that were available to you?
             Yes aNo


14. If there are any grounds that you did not present in all appeals that were available to you, explain why you did
          not: N/A




                                                                  Request for Relief

15. State exactly what you want the court to do: Alfaro s sentence should be vacated for resentencing without the
distribution enhancement. In the alternative, an evidentiary hearing should be held so that Alfaro may further prove his
meritorious ground for relief, resolve any disputed facts, and expand an incomplete record.




                                                                                                                  Page 9 of 10
        Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 9 of 29 PageID #: 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241


                                                    Declaration Under Penalty Of Perjury

          If you are incarcerated, on what date did you place this petition in the prison mail system:

              IKur c y bee j 3 XOlS
I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.




Date:




                                                                                                     N/A
                                                                             Signature ofAtto ey or other authorized person, if any




                                                                                                                                      Page 10 of 10
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 10 of 29 PageID #: 10



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            BEAUMONT DIVISION

 BILLY ALFARO, )
                                            )
              Petitioner, )
                                            )
 v.      )    Civil              No. : 18-cv-
                                   ) CrimNo. 2:09-cr-01290-R-l
 WARDEN, FCI Beaumont Low, )
                                            )
              Respondent. )

        MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
        FOR WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

       COMES Petitioner, BILLY ALFARO ( Alfaro ), appearing pro se, and in

 support of this memorandum would show as follows:

                       I. STATEMENT OF JURISDICTION

 Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 2241, which confers

jurisdiction on district courts to issue writs ofhabeas corpus in response to a petition

 from a state or federal prisoner who “is in custody in violation of the Constitution or

 laws or treaties of the United States.” 28 U.S.C. 2241(a) and (c)(3). A petition for

 habeas corpus under 28 U.S.C. § 2241 must be filed in the district of confinement.

 A federal prisoner may also challenge the legality ofhis detention under § 2241 if he

 falls within the “savings clause” of § 2255(e). See Gallegos-Hernandez v. United

 States, 688 F.3d 190 (5th Cir. 2012).
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 11 of 29 PageID #: 11



                II. STATEMENT OF THE GROUND FOR REVIEW

        Whether, Alfaro is actually innocent ofUSSG § 2G2.2(b)(3)(F) enhancement,

 requiring that his sentence be reversed and vacated.

                             III. STATEMENT OF THE CASE

        A. Procedural Background

        On December 15,2009, a grand jury sitting in the United States District Court

 for the Central District of California, Western Division, returned a three (3) Count

 Indictment charging Alfaro. See Doc. 9.1 Count 1 charged Alfaro with Distribution

 of Child Pornography, in violation of 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1). Id.

 Count 2 charged Alfaro with Receipt of Child Pornography, in violation of 18U.S.C.

 §§ 2252A(a)(2)(A) and (b)(1). Id. Count 3 charged Alfaro with Possession of Child

 Pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). Id.

        On January 28, 2010, a Change of Plea Hearing was held and Alfaro entered

 a guilty plea to Count 2 of the Indictment without the benefit of a Plea Agreement.

 See Doc. 22.




        i

          Doc. refers to the Docket Report in the United States District Court for the Central District
 of California, W estem Division in Criminal No. 2:09-cr-01290-R-1, which is im ediately followed
 by the Docket Entry Number. “PSR” refers to the Presentence Report in this case, which is
 immediately followed by the paragraph ( | ) number.

                                                   2
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 12 of 29 PageID #: 12



       On June 14, 2010, Alfaro was sentenced to a term of 180 months

 imprisonment, Supervised Release for a term of Life, no fine or restitution, and a

 Mandatory Special Assessment Fee of $100. See Docs. 35, 36.

       On June 17, 2010, Alfaro timely filed a Notice of Appeal. See Doc. 37.

       On August 5, 2011, the United States Court of Appeals for the Ninth Circuit

 ( Ninth Circuit ) affirmed Alfaro’s sentence and conviction. See Doc. 46.

       On August 31,2012, Alfaro filed a Motion under 28 U.S.C. § 2255 to Vacate,

 Set Aside or Correct Sentence by a Person in Federal Custody (“§ 225 5 Motion ). See

 Doc. 47.


       On February 8, 2013, the Court issued an Order dismissing Alfaro’s § 2255

 Motion. See Doc. 61.


       B. Statement of the Facts

              1. Offense Conduct


       On January 29, 2009, United States Secret Service (“USSS ) Special Agents

 ( SA ) identified defendant as sharing child pornography over a “peer-to-peer

 computer network. See PSR 6. At that time, USSS SAs downloaded from

 defendant’s computer child pornography. See PSR 8.

       On November 2, 2009, the USSS executed a search warrant on defendant’s

 home, where he lived with his parents. See PSR 10. During the search, USSS SAs


                                          3
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 13 of 29 PageID #: 13



 found, amongst other things, an external hard drive, digital media, a thumb drive,

 and an E327 HP Photosmart digital camera, which was subsequently determined to

 have been manufactured in China. See PSR f 10.

       A forensic examination of the external hard drive revealed approximately 1,560

 video files and thousands of digital photographs consistent with child pornography.

 See PSR f 11. The files contained sadistic and/or masochistic images. Id. There were

 also two digital photographs on defendant s “thumb drive that appear to show

 defendant performing oral sex on a prepubescent penis. Id. Two other digital

 photographs on the thumb drive show a nude prepubescent male, with one of the

 photographs graphically displaying the child’s penis. See PSR][ 12. According to the

 data associated with these photographs, they were taken with an E327 HP Photosmart

 digital camera the model of digital camera seized from defendant during the search

 warrant. The data associated with these four photos shows that the oral sex photos

 were taken on January 22, 2006, and the other “lacivious exhibition photographs

 were taken on August 30, 2006 (just over a week before defendant’s 18th birthday).

       Note: It was never proven that it was prepubescent penis. All photographs


 were zoomed in (close-up shots), where you could not tell who was involved. The

 absence of hair in the pubic area or small penis does not automatically mean it is

prepubescent In fact, there are some male in their 30’s or 20’s with penis no bigger


 than 2 inches and they shave everything off.

                                          4
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 14 of 29 PageID #: 14



       Thirty-three other photos found in defendant s possession depict the genitalia

 of one or more boys and one or more girls, all of whom appeared to be under the age

 of 12. See PSR 5. The data associated with these photos shows that they were also

 taken with an E327 HP Photosmart digital camera on various dates, including January

 1, 6, 21, 22, and 24, 2006, and August 11, 17 and 18, 2006. Id.


       Note: There was nothing connecting Alfaro to the photographs besides that it

 was taken with the same type of camera. The government never tied the pictures to

 Alfaro because otherwise they would have been able to hit Alfaro with production

 (which they did not), yet, they used it to make him look bad. It could have been

 pointed out to the judge that the pictures were never linked to Alfaro and it was never

 proven that the oral sex pictures were of & prepubes cent penis. If the penis was in the

 defendant’s mouth and it’s a zoomed in picture, there’s no way to find out the age,

 size, or details of the pubic area of the person. These are some of the things that


 Alfaro told his attorney to argue at sentencing, however, she was scared of the judge.

 Therefore, at sentencing, she failed to provide the judge with more information about

 the pictures.


       Defendant was a soccer coach, an employee of the Transportation Security

 Administration [PSR If 52], and had previously applied to work with children at a

 school [PSR f 50]. The first two positions gave defendant access to children, and the

 last position would have given him access to children.

                                            5
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 15 of 29 PageID #: 15



             2. Flea Proceeding

       On January 28,2010, a Change ofPlea Hearing was held before Judge Manuel

L. Real. See Doc. 22. Alfaro entered a guilty plea to Count 2 of the Indictment

without the benefit of a Plea Agreement. See Doc. 22. The case was referred to the


Probation Office for the Preparation of the PSR.

              3. Presentence Report Calculations and Recommendations

       The PSR calculated Alfaro s offense level as follows: a base offense level of

 22 (pursuant to USSG § 2G2.2(a)(2)); 2 levels were added for material involving a

 prepubescent minor (pursuant to USSG § 2G2.2(b)(2)); another 2 levels for

 distribution without other aggravating facts (pursuant to USSG § 2G2.2(b)(3)(F)); 4

 levels were added for sadistic or masochistic conduct or other depictions of violence


 (pursuant to USSG § 2G2.2(b)(4)); 2 levels were added for use of a computer

 (pursuant to USSG § 2G2.2(b)(6)); 5 levels were added for over 600 images (pursuant

 to USSG § 2G2.2(b)(7)(D)); and 3-level reduction for acceptance of responsibility

 (pursuant to USSG § 3E1.1). Alfaro’s Total Offense Level totaled to 34, in Criminal

 History Category I, which yields an advisory guideline range of 151 to 188 months.

              4. Sentencing Proceeding

       On June 14, 2010, a Sentencing Hearing was held before Judge Manuel L.

 Real. See Doc. 35. The Court sentenced Alfaro to a term of 180 months’



                                           6
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 16 of 29 PageID #: 16



 imprisonment, Supervised Release for a term of Life, no fine or restitution, and a

 Mandatory Special Assessment Fee of $100. See Doc. 36. Counts 1 and 3 of the

 Indictment were dismissed on the motion of the United States. Id. A timely Notice of

 Appeal was filed on June 17, 2010. See Doc. 37.


              5. Appellate Proceeding

       On Appeal, Alfaro contends that: (1) the district court failed to give an

 adequate explanation for the sentence it imposed and thereby committed procedural

 error; and (2) his sentence is substantively unreasonable because some of the 18


 U.S.C. § 3553(a) factors, particularly his history and characteristics, allegedly

 counseled toward leniency in sentencing. However, on August 5, 2011, the Ninth

 Circuit affirmed Alfaros sentence and conviction.


             6. Postconviction Proceeding


       On August 31,2012, Alfaro filed a § 2255 Motion, arguing that Judge was not

 provided all medical and psychological reports for review prior to sentencing. On

 February 8, 2013, Alfaro filed a Declaration of Pro Se Defendant Billy Alfaro, in

 which he requested that his § 2255 Motion be withdrawn. The Court granted that

 request and dismissed his § 2255 Motion accordingly. See Docs. 47, 61.




                                          7
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 17 of 29 PageID #: 17



              IV. COGNIZABLE CLAIMS IN A PETITION FOR
                   A WRIT OF HABEAS CORPUS UNDER § 2241

       A federal prisoner may attack the validity of his conviction ina § 2241 petition

 if he can meet the requirements of § 225 5(e) s savings clause. See Kinder v. Purdy,

 222 F.3d 209, 212 (5th Cir. 2000). The prisoner bears the burden of showing that the

 remedy under § 2255 would be inadequate or ineffective to test the legality of his

 detention. § 2255(e); Gallegos-Hernandez v. United States, 688 F.3d 190 (5th Cir.

 2012); and Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001). A

 petitioner s inability to meet the procedural requirements of § 2255 is insufficient to

 meet this burden. See Pack, 218 F.3d at 452-53. Rather, a prisoner who wishes to

 proceed under the savings clause must establish that his claim “is based on a


 retroactively applicable Supreme Court decision which establishes that the petitioner

 may have been convicted of a nonexistent offense and that the claim “was foreclosed

 by circuit law at the time when the claim should have been raised.” Reyes-Requena,

 243 F.3d at 904. A petition for habeas corpus under 28 U.S.C. § 2241 must be filed

 in the district of confinement. See McQuiggin . Perkins, 133 S.Ct. 1924 (2013). This

 Court has jurisdiction to hear a habeas corpus petition under 28 U.S.C. § 2241

 because it is the closest U. S. District Court to where Alfaro is incarcerated.


       A petitioner may test the legality of his detention under § 2241 through the §

 2255(e) savings clause where the target of the petition is a sentence enhancement, not

                                            8
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 18 of 29 PageID #: 18



 a conviction, by showing that he is actually in ocent. See Hill . Masters, 836F.3d

 591 (6th Cir. 2016). Where a petitioner asserts factual innocence of his crime of

 conviction due to a change of law, he may show that his remedy under § 2255 is

 inadequ te or ineffective by satisfying four conditions: (1) the existence of a new

 interpretation of statutory law,” (2) “issued after the petitioner had a meaningful time

 to incorporate the new interpretation into his direct appeals or subsequent motions,”

 (3) that is retroactive, and (4) applies to the petition s merits such that it is more

 likely than not that no reasonable juror would have convicted” the petitioner. Hill,

 836 F.3d at 595.

        The Solicitor General recently threw a new wrinkle into the mix in Persaud v.


 United States, 134 S.Ct. 1023 (2014). In Persaud, the Petitioner received a mandatory

 sentence of life imprisonment under 21 U.S.C. 841(b)(l)(A)(iii) because he had two

 prior convictions that the sentencing court classified as “felony drug offense[s]” - i.e.,

 drug-related offenses that were “punishable by imprisonment for more than one year,”

 21 U.S.C. 802(44). Persaud sought Supreme Court review of the Fourth Circuit’s

 decision in a petition for a writ of certiorari. On December 20, 2013, the Solicitor

 General filed a Brief for the United States supporting the petition. According to the

 Solicitor General, the view that § 2241 is unavailable unless the petitioner can prove

 his actual innocence “is incorrect. The Solicitor General viewed § 2241 as merely



                                             9
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 19 of 29 PageID #: 19



 requiring that a petitioner show a fundamental error in the criminal proceedings.

 However, the Solicitor General rejected the contention that § 2241 relief was limited

 to situations with that impact, arguing that the Fourth Circuit min re Jones, 226 F.3d

 328, 333-334 (4th Cir. 2000) had no occasion to consider the availability of savings

 clause relief for any other type of challenge, and the lower courts erred in

 interpreting that decision to limit savings-clause relief to situations in which the

 defendant s claim is that he was convictedfor non-criminal conduct. (Emphasis in

 the original). Id. The Solicitor General then persuasively argued that there was no

 legitimate distinction between challenges to convictions and sentences and that the

 limited construction given to § 2241 was not supported by the language of § 2255 or

 Congressional intent. Id. at 9. Thus, courts had erred in concluding that the savings

 clause does not permit petitioner to seek relief under Section 2241 purely because he

 challenges his sentence rather than his conviction. Sentences that exceed the statutory


 maximum, or that impose a statutory mandatory minimum based on a legal error, are

 cognizable under the savings clause. Id. The government took the position that

 because Congress intended to reserve a mandatory life sentence for those defendants

 who, unlike petitioner, have been convicted of two prior “felony drug offensefs],” the

 erroneous imposition of a mandatory life term on petitioner implicates separation-of


 powers and due process concerns. Given the foreclosure of petitioner s sentencing



                                           10
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 20 of 29 PageID #: 20



 argument at the time of sentencing and direct appeal, and the advent of United States

 v. Simmons, 649 F.3d 237 (4th Cir. 2011), after his first Section 2255 motion, habeas

 relief under the savings clause was available to the Petitioner. The petition was

 granted, the judgment vacated, and the case remanded for further proceedings.

                                  V. DISCUSSION

       As a preliminary matter, Alfaro respectfully requests that this Court be mindful

 that pro se pleadings are to be construed liberally. See United States v. Kayode, 111

 F.3d 719 (5th Cir. 2014) Pro se pleadings are to be held to less stringent standards

 than formal pleadings drafted by lawyers, and should therefore be liberally

 construed); Estelle . Gamble, 429 U.S. 97,106 (1976) (same); and Haines v. Kerner,

 404 U.S. 519, 520 (1972) (same).

       Alfaro is Actually Innocent ofUSSG § 2G2.2(b)(3)(F) Enhancement,
       Requiring That His Sentence Be Reversed and Vacated.

       USSG $ 2G2.2(b)(3)(F)

        If the defendant knowingly engaged in distribution, other than
       distribution described in subdivisions (A) through (E), increase by 2
       levels.


 See USSG § 2G2.2(b)(3)(F).

       Under USSG § 2G2.2 Commentary Application Notes, “Distribution” means

 any act, including possession with intent to distribute, production, transmission,

 advertisement, and transportation, related to the transfer of material involving the

                                          11
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 21 of 29 PageID #: 21



 sexual exploitation of a minor. Accordingly, distribution includes posting material

 involving the sexual exploitation of a minor on a website for public viewing but does

not include the mere solicitation of such material by a defendant.

       In this case, Alfaro asserts factual innocence of his sentence enhancement


 under US SG § 2G2.2(b)(3)(F)- distribution through peer-to-peer file sharing program

 or network. This enhancement virtually increased his sentence. As such, because he

 is actually innocent of said enhancement, he should be resentenced to a significantly

 less harsh sentence.


       See United States v. Carroll, (No. 16-16652) (10th Cir. April 5, 2018)-This

 case involves the dissemination of child pornography through a peer-to-peer file


 sharing program called Ares. A jury convicted Carroll of knowingly possessing and

 distributing hundreds of images and videos depicting the sexual exploitation of

minors. The district court applied five Guidelines enhancements and sentenced

 Carroll to 150 months in prison. Carroll appealed and argued that the government

 failed to present any evidence that he knew he was sharing child pornography files

 when they were automatically placed in a shared folder, and that he cannot be held

 liable for knowing distribution without some showing that he consciously allowed

 others to access those files. The Court agreed and reversed Carroll s distribution


 conviction because the government failed to put forth any evidence that Carroll knew


                                          12
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 22 of 29 PageID #: 22



 downloaded files were automatically placed into a shared folder accessible to the

 Ares peer-to-peer network.


       Here, Alfaro contends that the evidence was insufficient to sustain the

 distribution enhancement, because there was no evidence that he knew he was sharing


 child pornography when they were automatically placed in a shared folder. There

 was nothing in the record to indicate that he was aware that the items in this folder

 were automatically distributed to the peer-to-peer network, and the mere fact that he

 used a peer-to-peer program was insufficient by itself. The record did not include any

 indication that the program prompted Alfaro to chose to share downloaded files,

 enabled a sharing function, or accepted a licensing agreement that involved setting

 up a shared folder.

       Same with 2016 Amendments to the Child Pornography Sentencing Guideline.

 On April 28, 2016, the United States Sentencing Commission promulgated

 amendments to the Sentencing Guidelines that became effective November 1,2016.


 One change to the child pornography guidelines is to the language of USSG §

 2G2.2(b)(3)(B) s 5-level enhancement ( The Amendment ).

       The Amendment addresses circuit conflicts and application issues related to the

 child pornography guidelines. One issue generally arises under both the child

 pornography production guideline and the child pornography distribution guideline


                                           13
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 23 of 29 PageID #: 23



 when the offense involves victims who are unusually young and vulnerable. The

 other two issues frequently arise when the offense involves a peer-to-peer file-sharing

 program or network. These issues were noted by the Commission in its 2012 report

 to Congress on child pornography offenses. See United States Sentencing

 Commission, Report to the Congress: Federal Child Pornography Offenses, at

 33-35 (2012). The Commission s 2012 report to Congress discussed the use of

 file-sharing programs, such as Peer-to-Peer (“P2P ), in the context of cases involving

 distribution of child pornography. See 2012 Report at 33-35, 48-62. Specifically,

 P2P is a software application that enables computer users to share files easily over the

 Internet. These applications do not require a central server or use of email. Rather,

 the file-sharing application allows two or more users to essentially have access each

 other’s computers and to directly swap files from their computers. Some file-sharing


 programs require a user to designate files to be shared during the installation process,

 meaning that at the time of installation the user can “opt in to share files, and the

 software will automatically scan the user’s computer and then compile a list of files

 to share. Other programs employ a default file-sharing setting, meaning the user can

 “opt out of automatically sharing files by changing the default setting to limit which,

 if any, files are available for sharing. Once the user has downloaded and set up the

 file-sharing software, the user can begin searching for files shared on the connected


 network using search keywords in the same way one regularly uses a search engine

                                            14
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 24 of 29 PageID #: 24



 such as Google. Users may choose to opt in for a variety of reasons, including, for

 example, to obtain faster download speeds, to have access to a greater range of

 material, or because the particular site mandates sharing.

       The Amendment responds to differences among the circuits in applying the

 5-level enhancement for distribution not for pecuniary gain at §2G2.2(b)(3)(B).

 While courts generally agree that mere use of a file-sharing program or network,

 without more, is insufficient for application of the 5-level distribution enhancement,

 the circuits have taken distinct approaches with respect to the circumstances under

 which the 5-level rather than the 2-level enhancement is appropriate in such

 circumstances. The Fourth Circuit has held that the 5-level distribution enhancement


 applies when the defendant (1) knowingly made child pornography in his possession

 available to others by some means ; and (2) did so “for the specific purpose of

 obtaining something of valuable consideration, such as more pornography. United

 States v. McManus, 734F.3d315, 319 (4th Cir. 2013). In contrast, while holding that

 the 5-level enhancement applies when the defendant knew he was distributing child

 pornographic material in exchange for a thing of value, the Fifth Circuit has indicated

 that when the defendant knowingly uses file-sharing software, the requirements for

 the 5-level enhancement are generally satisfied. See United States v. Groce, 784 F.3d

 291,294 (5th Cir. 2015).


                                           15
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 25 of 29 PageID #: 25



       The Amendment revises §2G2.2(b)(3)(B) and commentary to clarify that the

 5-level enhancement applies if the defendant distributed in exchange for any

 valuable consideration. The A endment further explains in the accompanying

 application note that this means “the defendant agreed to an exchange with another

 person under which the defendant knowingly distributed to that other person for the

 specific purpose of obtaining something of valuable consideration from that other

 person, such as other child pornographic material, preferential access to child

 pornographic material, or access to a child.” The Amendment makes parallel changes

 to the obscenity guideline at §2G3.1, which has a similar tiered distribution

 enhancement.


       Here, Alfaro was given a 2-level enhancement under USSG § 2G2.2(b)(3)(F)-

 distribution through peer-to-peer file sharing, absent any evidence of intent to

 distribute. Further, the Court failed to address Alfaro s objections to the said

 enhancement at sentencing.

       Moreover, due to lack of evidence to prove distribution in this case, Alfaro’s


 Base Offense Level should be 18 (instead of 22). Assuming all calculations will

 remain the same, except for the additional 2-points for distribution, Alfaro’s Total


 Offense Level would be level 28, in Criminal History Category I, establishing a

 guideline imprisonment range of 78 to 97 months. Also, Alfaro’s minimum


 mandatory sentence would be 60 months.

                                          16
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 26 of 29 PageID #: 26



       Thus, Alfaro is actually innocent of violating USSG §§ 2G2.2(a)(2) and

 2G2.2(b)(3)(F). See McQuiggin v. Perkins, 133 S.Ct. 1924, 1928 (2013) (“We hold

 that actual innocence, if proved, serves as a gateway through which a petitioner may

 pass whether the impediment is a procedural bar, as it was in Schlup v. Delo, 115

 S.Ct. 851, 868 (1995), or, as in this case, expiration of the statute of limitations. )

       Finally, Alfaro asserts that the increase in the calculation of his sentencing

 range based on the distribution enhancement, resulted in a longer sentence. If so, this

 could be deemed a miscarriage of justice. The Petition thus facially satisfies the

 conditions to be considered in a § 2241 proceeding under the savings clause of §

 2255(e).

                                  VI. CONCLUSION

       For the above and foregoing reasons, Alfaro s sentence should be vacated for

 resentencing without the distribution enhancement. In the alternative, an evidentiary

 hearing should be held so that Alfaro may further prove his meritorious ground for

 relief, resolve any disputed facts, and expand an incomplete record.




                                            17
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 27 of 29 PageID #: 27



                                          Respectfully submitted,




Dated: December i _, 2018.
                                          BILLY CLPARO
                                          REG. NO. 57392-112
                                          FCI BEAUMONT LOW
                                          FEDERAL CORR. INSTITUTION
                                          P.O. BOX 26020
                                          BEAUMONT, TX 77720
                                          Appearing Pro Se




                                     18
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 28 of 29 PageID #: 28



                                  BILLY ALFARO
                                REG. NO. 57392-112
                               FCI BEAUMONT LOW
                         FEDERAL CORR. INSTITUTION
                                  P.O. BOX 26020
                               BEAUMONT, TX 77720
                                 December , 2018

 Mr. David A. O Toole
 Clerk of Court
 U. S. District Co rt
 Eastern District of Texas
 Beaumont Division
 300 Willow Street Suite 104
 Beaumont, Texas 77701

       RE: Alfaro v. Warden, FCI Beaumont Low
            Civil No. : 18-cv-
            CrimNo. 2:09-cr-01290-R-l

 Dear Mr. O’Toole:


       Enclosed please find and accept for filing Petitioner’s Application for Writ of
 Habeas Corpus under 28 U.S.C. § 2241 and Memorandum ofLaw in Support. Please
 submit these documents to the Court.


       Thank you for your assistance in this matter.


                                              Sincerely,




 Enel, as noted
Case 1:19-cv-00011-MAC-KFG Document 1 Filed 01/07/19 Page 29 of 29 PageID #: 29




                      V
